Exhibit 10.4 LOAN AGREEMENT This Loan Agreement ("Agreement") is made as of December 24, 2009 and is between: Northern Tiger Investment Inc. (the "Lender") And: First Liberty Power Corp., a Nevada Corporation (the "Borrower") 1. Promise to Pay Within 365 from the date of the Agreement, the Borrower promises to pay the Lender the sum of $200,000 and interest and other charges stated below. 2. Breakdown of Loan Amount of Loan: $200,000 Interest Rate:10% 3. Repayment The Borrower agrees to repay the principal and interest of this note in full on December 23, 2010. The total amount to be repaid shall be $220,000 which represents principal repayment of $200,000 and interest of $20,000. 4. Prepayment Borrower has the right to prepay the whole outstanding amount at any time. Should the outstanding principal balance be prepaid, interest shall be charged calculated on a daily basis and included in the prepayment amount. 5. Late Charge Any balance not paid within 5 days of the due date shall be subject to a late charge of 2.5% of the total outstanding balance, not to exceed $5,000 for any such late payment. 1 In witness whereof the parties hereto have executed this Agreement as of the day and year first above written. Lendor: Authorized Signatory Name: Borrower: Authorized Signatory Name: 2 LOAN AGREEMENT This Loan Agreement ("Agreement") is made as of February 1, 2010 and is between: Northern Tiger Investment Inc. (the "Lender") And: First Liberty Power Corp., a Nevada Corporation (the "Borrower") 2. Promise to Pay Within 365 from the date of the Agreement, the Borrower promises to pay the Lender the sum of $50,000 and interest and other charges stated below. 2. Breakdown of Loan Amount of Loan:$50,000 Interest Rate:10% 3. Repayment The Borrower agrees to repay the principal and interest of this note in full on January 31, 2011. The total amount to be repaid shall be $55,000 which represents principal repayment of $50,000 and interest of $5,000. 4. Prepayment Borrower has the right to prepay the whole outstanding amount at any time. Should the outstanding principal balance be prepaid, interest shall be charged calculated on a daily basis and included in the prepayment amount. 6. Late Charge Any balance not paid within 5 days of the due date shall be subject to a late charge of 2.5% of the total outstanding balance, not to exceed $1,250 for any such late payment. 3 In witness whereof the parties hereto have executed this Agreement as of the day and year first above written. Lendor: Authorized Signatory Name: Borrower: Authorized Signatory Name: 4
